Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any                  Dec 18 2014, 8:03 am
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

GREGORY L. FUMAROLO                               GREGORY F. ZOELLER
Fort Wayne, Indiana                               Attorney General of Indiana

                                                  ROBERT J. HENKE
                                                  Deputy Attorney General

                                                  DAVID DICKMEYER
                                                  Graduate Law Clerk
                                                  Indianapolis, Indiana




                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN RE THE TERMINATION OF THE                      )
PARENT-CHILD RELATIONSHIP OF                      )
V.A. (Minor Child) and                            )
                                                  )
A.A. (Father),                                    )
                                                  )
       Appellant-Respondent,                      )
                                                  )
                 vs.                              )        No. 02A04-1405-JT-233
                                                  )
INDIANA DEPARTMENT OF CHILD                       )
SERVICES,                                         )
                                                  )
       Appellee-Petitioner.                       )

                        APPEAL FROM THE ALLEN SUPERIOR COURT
                             The Honorable Charles F. Pratt, Judge
                                Cause No. 02D08-1307-JT-80

                                       December 18, 2014

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

CRONE, Judge
                                      Case Summary

      A.A. (“Father”) appeals the trial court’s termination of his parental rights to his

daughter, V.A. We affirm.

                              Facts and Procedural History

      In April 2014, the trial court entered a termination order that reads in pertinent part as

follows:

      THE COURT NOW FINDS AND CONCLUDES that:

      ….

      2.     [V.A. was born to S.A. (“Mother”) and Father] on August 3, 2010.

      3.     A Preliminary Inquiry was held in the underlying Child in Need of
             Services case … on August 22, 2012. At the time of Preliminary
             Inquiry, the [Department of Child Services’ (“DCS”)] caseworker Sara
             Drury met with the parents. The Mother advised that she was
             overwhelmed by the child and wanted her removed. Services were
             provided to the family by [DCS]. From caseworker Drury’s testimony
             the Court finds that the Mother was verbally hard to follow and
             expressed unrealistic behavioral expectations of the child. The Mother
             expressed a belief that people were trying to read and control her mind
             over the internet. She was unwilling to follow a behavioral plan and
             the Father was unwilling to live separate from the Mother.
             Accordingly, the child was removed from their care.

      4.     An Additional Initial Hearing was held on September 19, 2012, and the
             case was referred for a Factfinding. Provisional Orders were entered.
             [DCS] was ordered to provide services and the parents were ordered to
             enroll in home based services. The Mother was directed to obtain a
             psychiatric evaluation at the Bowen Center.

      5.     A Factfinding was held on December 3, 2012. The Court found that
             the mother was diagnosed with schizo-[a]ffective disorder and, if left
             untreated, she may experience delusions, hear voices and/or manifest
             manic or depressive moods.…


                                              2
6.    The Court adjudicated the child to be a Child in Need of Services
      (CHINS) and a Dispositional Hearing was held.

7.    On December 3, 2012, [the Court] entered a Dispositional Decree in the
      underlying child in need of services case and placed the child in
      licensed foster care. The Respondent Mother was granted visitation
      under the supervision of an agency contracted by [DCS]. A Parent
      Participation Plan was incorporated into the Dispositional Decree and
      the Respondent Mother was ordered to [do or refrain from doing certain
      things, including attending and appropriately participating in all visits
      with V.A. and enrolling in and successfully completing a therapeutic
      home based services program through the Bowen Center].

8.    The Father was … granted unsupervised visits with the child and was
      placed under a parent participation plan. In addition to the
      requirements of the Mother …, he was ordered to:
      ….
      m.     Seek advice and education regarding wife’s mental illness and
             possible [effect] on children from therapist or other experts
             provided by [DCS].
      n.     Enroll in therapeutic home based services program through
             Bowen Center, participate in all sessions, and successfully
             complete the program. (Masters Level services)

9.    A Review Hearing was held on February 7, 2013 and the Court found
      that the Mother and Father had been involved in services and were
      demonstrating an ability to benefit from services. The child was
      continued in licensed foster care and the parents were granted
      therapeutic visitations.

10.   Within a few months, at a July 31, 2013 Permanency Hearing, the Court
      found that the parents were not participating in therapy and that the
      Mother was not demonstrating an ability to benefit from services. The
      Court adopted a Permanency Plan of termination of parental rights.…
      The child was continued in licensed foster care.

….

13.   Prior to the initiation of the underlying Child in Need of Services case,
      the Mother had a long history of mental health treatment. From the
      testimony of Park Center’s Clinical Nurse Specialist and Advance[d]
      Practice Nurse, Karen Lothamer, the Court finds that:

                                      3
[Mother was referred for Park Center medication management services
in February 2009 following her hospitalization and diagnosis of
schizoaffective disorder. In the following months, Mother was
prescribed various medications and reported hearing voices in
September 2009 and an increase in anger issues in November 2009.]
….
j.     On December 10, 2010 the Mother came to an appointment with
       her child. She reported that she was doing well with the
       medications as prescribed.
k.     On January 3, 2011 the Mother reported that she was again
       pregnant. The Geodon was discontinued. However, by January
       26, 2011, the Mother reported that she was not pregnant and the
       Geodon prescription was restored.
l.     An additional [medication] review was held without incident on
       February 1, 2011. The Mother and the Respondent Father
       attended the appointment on April 8, 2011. She advised that she
       wanted to apply for disability and stated that her family doctor
       had provided her with sufficient prescriptions for two months.
       However, on May 20, 2011 the Mother appeared and reported
       that she was delusional. She stated that a worm was in her head
       laying eggs. As a result her medications were adjusted. On
       June 8, 2011, the Mother appeared and a prescription for
       Geodon was restored to “reduce the voices”.
m.     On August 23, 2011, the Mother, Father, and child appeared.
       She again believed she was pregnant (from Nurse Lothamer’s
       testimony the Court finds that Invega can cause a false positive
       pregnancy test result.) Optional medications were prescribed.
n.     On October 21, 2011 the Mother appeared and reported that she
       was out of her medications and was again hearing voices. Her
       medications were again adjusted.
o.     On November 18, 2011 the Mother and Father appeared. The
       Mother reported she heard voices directing her not to pick up the
       baby when the baby was crying. The nurse increased her
       medications and set up a three month appointment.
p.     On January 13, 2012, the Mother appeared and advised that she
       was doing well with her medications. A review appointment
       was set for April 9, 2012, however she did not appear.




                               4
      q.     The Mother was next seen on July 20, 2012. She and her
             husband came to Park Center with the baby. The Mother
             exhibited a rambling speech pattern, and was easily side tracked.
             The parents agreed not to allow the Mother to be alone with the
             child. The Mother and the Father also stated that the Mother did
             not need to take her [medications].
      r.     Following a second hospitalization at Parkview Behavioral
             Health the Mother was seen on November 19, 2012. The Father
             also appeared for this appointment. The Mother had again been
             prescribed Geodon. She complained of side effects and rambled
             about her rights. After calming her down the Mother agreed to a
             modified dosage. A follow up appointment was set for
             December, 2012 but the Mother did not appear.

14.   From Nurse Lothamer’s testimony the Court finds that the debilitating
      effects of the Mother’s mental illness can be minimized and/or
      controlled by medications. Because the Mother has a life long illness
      she requires on-going medication management to maintain her stability.
      Nurse Lothamer assessed that the Father was supportive of what the
      Mother wanted but not what she needed. Nurse Lothamer opined that if
      the Mother is not on her properly prescribed medications a child in her
      care would be at risk.

….

17.   Despite advising Nurse Lothamer that the Mother should not have to
      take her medications, [Father] admitted in his testimony that the Mother
      is better able to care for his daughter when she is taking her
      prescriptions. When the child was still in their care he made it a
      practice to call home from work every two hours to ensure all was well.

18.   From November 2012 to April 2013 the parents were seen by therapist
      Erin Christy of the Bowen Center. She provided assistance with regard
      to coping skills, life skills, and therapy.… She determined that the
      parents understood the skills she taught but did not know how to
      implement [them] in their daily functioning.… [Mother’s] therapeutic
      services were discontinued by the Bowen Center’s liaison to [DCS].

19.   Beginning in May, 2013 the Mother and Father were seen by therapist
      Andrew [Liechty] of the Bowen Center. From his testimony the Court
      finds that the Mother reported she had no mental health condition.
      However, the Bowen Center’s psychiatric report with regard to the

                                     5
      Mother reflected a diagnosis of mood disorder and delusional thinking
      (indicative of bi-polar disorder). The Mother did not want to take her
      prescribed medications. The therapist observed the Mother to have
      paranoid thoughts and incoherent speech.

20.   Dr. Hani Ahmad, clinical director and child psychologist for the Bowen
      Center saw the Mother twice in 2013. After his first meeting he
      concluded that the Mother suffered from paranoia and disorganized
      thinking. He accepted the Mother’s refusal to take medications pending
      further review of her condition. By his last meeting with her he
      concluded that she needed to be prescribed Geodon. Without
      medication he opined that a psychotic break could result. The Mother,
      he testified, has no insight into her mental health and could harm
      herself or others, including a child.

21.   On or about May 10, 2013 the Mother admitted herself into the
      Women’s Shelter. By her testimony she stated that she went there to
      understand whether she was abused or if she had been abused. On May
      12, 2013 the police were called to the facility. From the testimony of
      Kenneth Johnson of the Fort Wayne Police Department, the Court finds
      that the Mother had locked herself in a small room. She would not
      respond to the staff. When the officer made entry she advised that she
      felt threatened by the other [residents] and the staff. She was expelled
      from the property and the officer transported [her] to a home that she
      advised was the residence of her relatives. Later that day the husband
      appeared at the police station. He advised Officer Johnson that he was
      looking for his wife. He stated that she was a paranoid schizophrenic
      and was not on her medications. He also noted that the Mother was
      demonstrating erratic behaviors and had left. The Officer assured him
      that his wife was safe and advised him to seek the assistance [of DCS]
      or the Mental Health Association.

….

23.   Officer Johnson saw the Mother again on June 17, 2013 when she came
      into his office to report a problem at the library. After a discussion the
      Mother had to be escorted [from] the station.

24.   Throughout the pendency of the underlying CHINS case, the Mother’s
      visits with her child have been supervised. The Father was offered
      unsupervised visits. However, beginning in the winter months he
      expressed concern that his exercise of unsupervised visitation would

                                      6
      increase the amount of time the child would be in a car during
      hazardous weather conditions. He therefore opted to continue his
      supervised visits with the Mother under the supervision of SCAN, a
      local agency contracted for that purpose.

25.   From the testimony of Amanda Nichols, SCAN therapeutic visitation
      supervisor, the Court finds that the Mother and Father requested
      therapeutic visitation because regular visits were not going well. She
      testified and the Court finds that the Mother will become upset if the
      Father permitted the child to determine an activity outside the
      prearranged plan. The Mother gets upset “out of the blue[”] and her
      angst increases if she is redirected.

….

27.   On one occasion the child was brought to the visitation with a coat that
      had been provided by the foster mother. The mother took the coat and
      would not return it until another coat, the one left at the foster home,
      was returned. The episode upset the child. On another occasion when
      the child leaned up against her, the Mother told her to get out of her
      personal space. [In] yet another incident the Mother observed what she
      believed to be serious injuries to the child. She called the police and an
      ambulance and directed that the child be taken to the hospital. The
      injuries were superficial and had been sustained while the child was at a
      doctor’s appointment. Similar conflicts with the Mother were reported
      by SCAN visitation supervisor Angel Ness.

28.   On December 31, 2013, SCAN supervisor Robin James monitored the
      interaction of the parents with the child … during a scheduled visit. The
      Father and child played on the floor. The Mother ordered the Father to
      sit with her and to pick a more appropriate toy for the child. The
      Mother reminded the child that she had told her before not to invade her
      personal space. She then drew an imaginary line around herself and
      announced that was her personal space. When addressed by the Father,
      the Mother became angry. She hit him and clenched her fists. The
      child reacted emotionally from the episode and the visits were
      concluded. The Mother’s visitations were then suspended.

….




                                      7
30.   The Father has advised service providers and has testified that he is not
      willing to separate from the Mother and care independently for the
      child.

31.   Should parental rights be terminated [DCS] has an appropriate plan,
      that being adoption.

32.   The child’s Guardian ad Litem/CASA has also concluded that the
      child’s best interests are served by the termination of parental rights. In
      support of her conclusion she cites the Mother’s significant mental
      health issues and the historic cycle of her inability to manage her
      illness. In addition the Guardian ad Litem notes that the Father
      comforts and protects the Mother over the needs of the child. The
      Father has not shown an ability to benefit from services and cannot
      physically protect the child when with the mother. She, too, has
      concluded that the recommended adoption by the foster parent is in the
      child’s best interests.

BASED ON THE ABOVE FINDINGS OF FACT THE COURT APPLIES
THE RELEVANT STATUTORY LAW AND CONCLUDES THAT:

1.    …. In the present case the child has been placed outside the care of
      Respondent Parents under a Dispositional Decree for more than six (6)
      months prior to the filing of the petition to terminate parental rights.

2.    … By the clear and convincing evidence the court determines that
      there is [a] reasonable probability that [the] reasons that brought about
      the child’s placement outside the home will not be remedied. In this
      case the Court finds and concludes by the clear and convincing
      evidence that the Mother poses a risk to the safety and well-being of the
      child when in her care. She insists on maintaining a personal space that
      cannot be entered by the child. The safe care of a toddler does not lend
      itself to such an on-going restriction. Unpredictably the Mother can
      become agitated and take irrational action.… Her husband goes to
      great lengths to interpret what therapists have described as disjointed
      and delusional thinking. She has demonstrated a history through which
      the use of medications can assist her in maintaining her sanity and to
      provide for a child. However, she and the Father have little recognition
      if any of her mental illness. Both are not supportive of the medicinal
      regimen she requires to maintain her health and, in turn, safely provide
      for a small child. The Father has been afforded the option of separately
      providing for the child. However, he has chosen, instead, to remain

                                       8
              with his wife. He does not have the support or ability to provide the
              level of supervision required to ensure the child’s safety when in the
              company of her mother. He is unwilling and incapable of ensuring that
              the Mother has no unsupervised contact with the child while she
              refrains from following her required mental health care. The
              circumstances today are the same as that which existed at the time of
              the Preliminary Inquiry and CHINS adjudication.

       3.     …. In this case the Guardian ad Litem has concluded that termination
              of parental rights is in the child’s best interests. The child needs a safe
              stable and nurturing home environment. The child has suffered
              emotional turmoil during visitations with her parents. The child has not
              been able to be safely placed back into the care of either parent and
              their supervised visits continue. The child needs a safe, sustainable
              nurturing environment that the parents are unable to provide. By
              termination of parental rights the child can be freed for adoption. The
              same serves her best interests.

       4.     The Department of Child Services has thus proven by clear and
              convincing evidence that the allegations of the petition are true and that
              the parent-child relationships should be terminated.

Appellant’s App. at 10-17 (citation omitted). Father now appeals.

                                 Discussion and Decision

       “The Fourteenth Amendment to the United States Constitution protects the traditional

right of parents to establish a home and raise their children.” Bester v. Lake Cnty. Office of

Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “However, the trial court must

subordinate the interests of the parents to those of the child when evaluating the

circumstances surrounding a termination of the parent-child relationship.” In re J.S., 906

N.E.2d 226, 231 (Ind. Ct. App. 2009). “The purpose of terminating parental rights is not to

punish parents but to protect their children. Although parental rights have a constitutional

dimension, the law allows for their termination when parties are unable or unwilling to meet


                                               9
their responsibility as parents.” In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004)

(citation omitted).

       Indiana Code Section 31-35-2-4(b)(2) provides that a petition to terminate parental

rights must allege

       (A) that one (1) of the following is true:

              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.

              (ii) A court has entered a finding under IC 31-34-21-5.6 that reasonable
              efforts for family preservation or reunification are not required,
              including a description of the court’s finding, the date of the finding,
              and the manner in which the finding was made.

              (iii) The child has been removed from the parent and has been under the
              supervision of a local office or probation department for at least fifteen
              (15) months of the most recent twenty-two (22) months, beginning with
              the date the child is removed from the home as a result of the child
              being alleged to be a child in need of services or a delinquent child;

       (B) that one (1) of the following is true:

              (i) There is a reasonable probability that the conditions that resulted in
              the child’s removal or the reasons for placement outside the home of
              the parents will not be remedied.

              (ii) There is a reasonable probability that the continuation of the parent-
              child relationship poses a threat to the well-being of the child.

              (iii) The child has, on two (2) separate occasions, been adjudicated a
              child in need of services;

       (C) that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the child.




                                              10
DCS must prove “each and every element” by clear and convincing evidence. In re G.Y., 904

N.E.2d 1257, 1261 (Ind. 2009); Ind. Code § 31-37-14-2. If the trial court finds that the

allegations in a petition are true, the court shall terminate the parent-child relationship. Ind.

Code § 31-35-2-8(a).

       We have long had a highly deferential standard of review in cases involving the

termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App. 2011). We

will neither reweigh evidence nor judge witness credibility. Id. “Instead, we consider only

the evidence and reasonable inferences that are most favorable to the judgment.” Id. We

apply a two-tiered standard of review: we first determine whether the evidence supports the

trial court’s findings and then determine whether the findings support the judgment. Id. “In

deference to the juvenile court’s unique position to assess the evidence, we will set aside the

court’s judgment terminating a parent-child relationship only if it is clearly erroneous.” Id.

“A judgment is clearly erroneous when the findings do not support the trial court’s

conclusions or the conclusions do not support the judgment.” In re A.S., 905 N.E.2d 47, 49

(Ind. Ct. App. 2009).

       Father first challenges conclusion 2, which states that there is a reasonable probability

that the conditions that resulted in V.A.’s removal will not be remedied. When determining

if there is a reasonable probability that the conditions that resulted in the child’s removal will

not be remedied, “a trial court must judge the parent’s fitness to care for his or her child at

the time of the termination hearing, taking into consideration evidence of changed

conditions.” S.L. v. Ind. Dep’t of Child Servs., 997 N.E.2d 1114, 1123 (Ind. Ct. App. 2013).


                                               11
“The court must also evaluate the parent’s habitual patterns of conduct to determine whether

there is a substantial probability of future neglect or deprivation of the child.” Id. “The trial

court may also consider the services offered to the parent and the parent’s response to those

services as evidence of whether conditions will be remedied.”              Id.   “A pattern of

unwillingness to deal with parenting problems and to cooperate with those providing social

services, in conjunction with unchanged conditions, support a finding that there exists no

reasonable probability that the conditions will change.” In re L.S., 717 N.E.2d 204, 210 (Ind.

Ct. App. 1999), trans. denied (2000), cert. denied (2002).

       Specifically, Father contends that “there has been no showing that mother’s odd

behavior poses any kind of physical threat to the child.” Appellant’s Br. at 11. The trial

court’s uncontested findings establish that Mother has exhibited symptoms of mental illness

far more serious than “odd behavior,” and both Nurse Lothamer and Dr. Ahmad opined that

Mother’s refusal to manage her illness with medication could put a child in her care at risk.

Father also contends that the trial court’s conclusion that he “is not supportive of the

medicinal regimen mother requires is not supported by the evidence. In fact, [he] recognized

the need for his wife to maintain her medication regimen and tried to persuade her to follow[]

it.” Id. The evidence most favorable to the trial court’s judgment, however, indicates that

Father has limited insight into Mother’s mental illness and, in Dr. Ahmad’s words, has “let




                                               12
[Mother] decide what she wants” when it comes to managing her illness with medication. Tr.

at 383. In sum, Father has failed to show that conclusion 2 is clearly erroneous.1

        Father also challenges conclusion 3, which essentially states that termination of

parental rights is in V.A.’s best interests and that adoption is a satisfactory plan. We have

recognized that “the best interests of the child are paramount in termination proceedings and

that children should not be compelled to suffer emotional injury, psychological adjustments,

and instability to preserve parental rights.” L.S., 717 N.E.2d at 210.

        In termination cases, we have held that the trial court is required to look to the
        totality of the evidence to determine the best interests of a child. Relevant
        factors include, among others, a parent’s historical and current inability to
        provide a suitable environment for the child; the recommendations of the
        child’s case worker or guardian ad litem; and the child’s need for permanence
        and stability.

In re Adoption of M.S., 10 N.E.3d 1272, 1282 (Ind. Ct. App. 2014) (citations omitted).

        Father concedes that the guardian ad litem opined that termination is in V.A.’s best

interests but claims that he “has gone to great lengths in his attempt to be reunified with his

daughter. He completed and benefitted from services. He has done everything asked of him,


        1
          Father also “challenges any finding or inference made by the trial court which determined that there
was a reasonable probability that the continuation of the parent-child relationship poses a threat to the well
being of V.A.” Appellant’s Br. at 10. Because the trial court made no such finding, we do not address this
argument. And finally, Father says,

                If those in the system, including the trial court, believed that mother should be
        removed from the family’s dynamic, then it could have made this choice by terminating the
        mother’s parental rights and leav[ing] the father’s parental rights intact. A better choice
        would have been to provide home-based services to assess mother’s parenting abilities (or
        dangers) when [Father] was off at work.

Id. at 12. Father disregards Mother’s erratic and disturbing behavior during her supervised visits with V.A.
and his own refusal to separate from Mother.


                                                     13
but (1) convince his wife to take her medicine or (2) separate from or divorce her.”

Appellant’s Br. at 14. Father did complete court-ordered services, but the evidence most

favorable to the trial court’s judgment indicates that his insight into Mother’s mental illness

remains limited and that he has been either unwilling or unable to persuade Mother to

manage her illness with medication. When Mother’s visits with V.A. were cut short because

of inappropriate behavior, Father chose to leave with Mother instead of staying to comfort

the traumatized V.A.

       We are sympathetic to Father’s desire to remain with Mother and be reunified with

V.A., but the unfortunate reality is that the evidence clearly and convincingly demonstrates

that he would be unable to ensure V.A.’s physical safety and emotional well-being as long as

Mother refuses to take medication and remains in his household. And it is well settled that

“[t]he trial court need not wait until a child is irreversibly harmed such that his physical,

mental, and social development are permanently impaired before terminating the parent-child

relationship.” In re M.S., 898 N.E.2d 307, 311 (Ind. Ct. App. 2008). Father’s arguments

regarding V.A.’s best interests are essentially invitations to reweigh evidence and judge

witness credibility in his favor, which we may not do. The same may be said for his

arguments regarding adoption as a satisfactory plan for V.A.’s care and treatment. Father has

failed to show that conclusion 3 is clearly erroneous, and therefore we affirm the trial court’s

termination order.

       Affirmed.

FRIEDLANDER, J., and KIRSCH, J., concur.


                                              14